Exhibit 10.78

 

THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD,
ASSIGNED OR TRANSFERRED, IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT OR AN OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION UNDER
SAID ACT IS NOT REQUIRED.

 

Warrant No.            

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase Up To                              Shares of the Common Stock of

 

Quantum Fuel Systems Technologies Worldwide, Inc.

 

THIS IS TO CERTIFY THAT                                                  , or
registered assigns (the “Holder”), is entitled, during the Exercise Period (as
hereinafter defined), to purchase from Quantum Fuel Systems Technologies
Worldwide, Inc, a Delaware corporation (the “Company”), the Warrant Stock (as
hereinafter defined), in whole or in part, at a purchase price of $            
per share, all on and subject to the terms and conditions hereinafter set forth.

 

1.    Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:

 

“Affiliate” means any person or entity that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a person or entity, as such terms are used in and construed under Rule 144
under the Securities Act. With respect to a Holder of Warrants, any investment
fund or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder.

 

“Appraised Value” means, in respect of any share of Common Stock on any date
herein specified, the fair saleable value of such share of Common Stock
(determined with giving effect to the discount for (i) a minority interest or
(ii) any lack of liquidity of the Common Stock or to the fact that the Company
may have no class of equity registered under the Exchange Act) as of the last
day of the most recent fiscal month ending prior to such date specified, based
on the value of the Company on a fully-diluted basis, as determined by a
nationally recognized investment banking firm selected by the Company’s Board of
Directors and having no prior relationship with the Company.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of Michigan
generally are authorized or required by law or other government actions to
close.

 

Page 1 of 17



--------------------------------------------------------------------------------

“Change of Control” means the (i) acquisition by an individual or legal entity
or group (as set forth in Section 13(d) of the Exchange Act) of more than
one-half of the voting rights or equity interests in the Company; or (ii) sale,
conveyance, or other disposition of all or substantially all of the assets,
property or business of the Company or the merger into or consolidation with any
other corporation (other than a wholly owned subsidiary corporation) or
effectuation of any transaction or series of related transactions where holders
of the Company’s voting securities prior to such transaction or series of
transactions fail to continue to hold at least 50% of the voting power of the
Company (or, if other than the Company, the successor or acquiring entity)
immediately following such transaction.

 

“Closing Date” means June 30, 2006.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and other federal securities laws.

 

“Common Stock” means (except where the context otherwise indicates) the Common
Stock, $0.001 par value per share, of the Company as constituted on the Closing
Date, and any capital stock into which such Common Stock may thereafter be
changed or converted, and shall also include (i) capital stock of the Company of
any other class (regardless of how denominated) issued to the holders of shares
of Common Stock upon any reclassification thereof which is also not preferred as
to dividends or assets on liquidation over any other class of stock of the
Company and which is not subject to redemption and (ii) shares of common stock
of any successor or acquiring corporation received by or distributed to the
holders of Common Stock of the Company in the circumstances contemplated by
Section 4.

 

“Current Market Price” means, in respect of any share of Common Stock on any
date herein specified,

 

(1)    if there shall not then be a public market for the Common Stock, the
higher of

 

  (a) the book value per share of Common Stock at such date, and

 

  (b) the Appraised Value per share of Common Stock at such date,

 

or

 

(2)    if there shall then be a public market for the Common Stock, the average
of the daily market prices for the five (5) consecutive trading days immediately
before such date. The daily market price for each such trading day shall be
(i) the closing bid price on such day on the OTC Bulletin Board or principal
stock exchange (including Nasdaq) on which such Common Stock is then listed or
admitted to trading, or quoted, as applicable, (ii) if no sale takes place on
such day on the OTC Bulletin Board or any such exchange, the last reported
closing bid price on such day as officially quoted on the OTC Bulletin Board or
any such exchange (including Nasdaq), (iii) if the Common Stock is not then
listed or admitted to trading on the OTC Bulletin Board or any stock exchange,
the last reported closing bid price on such day in the over-the-

 

Page 2 of 17



--------------------------------------------------------------------------------

counter market, as furnished by the National Association of Securities Dealers
Automatic Quotation System or the National Quotation Bureau, Inc., (iv) if
neither such corporation at the time is engaged in the business of reporting
such prices, as furnished by any similar firm then engaged in such business, or
(v) if there is no such firm, as furnished by any member of the NASD selected
mutually by the holder of this Warrant and the Company or, if they cannot agree
upon such selection, as selected by two such members of the NASD, one of which
shall be selected by holder of this Warrant and one of which shall be selected
by the Company.

 

“Current Warrant Price” means, in respect of a share of Common Stock at any date
herein specified, the price at which a share of Common Stock may be purchased
pursuant to this Warrant on such date. Unless and until the Current Warrant
Price is adjusted pursuant to the terms herein, the initial Current Warrant
Price shall be $             per share of Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

 

“Exercise Period” means the period during which this Warrant is exercisable
pursuant to Section 2.1.

 

“Expiration Date” means June 28, 2011, subject to modification as provided
herein.

 

“NASD” means the National Association of Securities Dealers, Inc., or any
successor corporation thereto.

 

“Other Property” has the meaning set forth in Section 4.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, incorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, entity or government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof).

 

“Purchase Agreement” means that certain Warrant Purchase and Registration Rights
Agreement dated as of the Closing Date among the Company and the other parties
named therein, pursuant to which this Warrant was originally issued.

 

“Restricted Common Stock” means shares of Common Stock which are, or which upon
their issuance upon the exercise of any Warrant would be required to be,
evidenced by a certificate bearing the restrictive legend set forth in
Section 3.2.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

Page 3 of 17



--------------------------------------------------------------------------------

“Trading Day” means any day on which the primary market on which shares of
Common Stock are listed is open for trading.

 

“Transfer” means any disposition of any Warrant or Warrant Stock or of any
interest in either thereof, which would constitute a sale thereof within the
meaning of the Securities Act.

 

“Warrants” means this Warrant and all warrants issued upon transfer, division or
combination of, or in substitution for, any thereof. All Warrants shall at all
times be identical as to terms and conditions and date, except as to the number
of shares of Common Stock for which they may be exercised.

 

“Warrant Price” means an amount equal to (i) the number of shares of Common
Stock being purchased upon exercise of this Warrant pursuant to Section 2.1,
multiplied by (ii) the Current Warrant Price.

 

“Warrant Stock” means up to                     shares of Common Stock to be
purchased upon the exercise hereof, subject to adjustment as provided herein.

 

2.    Exercise of Warrant.

 

2.1    Manner of Exercise. From and after the Closing Date, and until 5:00 P.M.,
New York time, on the Expiration Date (the “Exercise Period”), the Holder may
exercise this Warrant, on any Business Day, for all or any part of the number of
shares of Warrant Stock purchasable hereunder, subject to the terms and
conditions of this Warrant.

 

In order to exercise this Warrant, in whole or in part, the Holder shall deliver
to the Company at its principal office or at the office or agency designated by
the Company as provided herein, (i) a written notice of Holder’s election to
exercise this Warrant, which notice shall specify the number of shares of
Warrant Stock to be purchased, (ii) payment of the Warrant Price as provided
herein, and (iii) this Warrant. Such notice shall be irrevocable and
substantially in the form of the subscription form appearing at the end of this
Warrant as Exhibit A, duly executed by the Holder or its agent or attorney. Upon
receipt thereof, the Company shall, as promptly as reasonably practicable,
execute or cause to be executed and deliver or cause to be delivered to the
Holder a certificate or certificates representing the aggregate number of full
shares of Warrant Stock issuable upon such exercise, together with cash in lieu
of any fraction of a share, as hereinafter provided. The stock certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as the Holder shall reasonably request in the notice and shall
be registered in the name of the Holder or if permitted pursuant to the terms of
this Warrant such other name as shall be designated in the notice. This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to have been issued, and the Holder or any other Person so
designated to be named therein shall be deemed to have become a Holder of record
of such shares for all purposes, as of the date when the notice, together with
the payment of the Warrant Price and this Warrant, is received by the Company as
described above. If this Warrant shall

 

Page 4 of 17



--------------------------------------------------------------------------------

have been exercised in part, the Company shall, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
shares of Common Stock called for by this Warrant, which new Warrant shall in
all other respects be identical with this Warrant, or at the request of the
Holder, appropriate notation may be made on this Warrant and the same returned
to the Holder.

 

Payment of the Warrant Price may be made at the option of the Holder by:
(i) certified or official bank check payable to the order of the Company, or
(ii) wire transfer of immediately available funds to the account of the Company.
All shares of Common Stock issuable upon the exercise of this Warrant pursuant
to the terms hereof shall be validly issued and, upon payment of the Warrant
Price, shall be fully paid and nonassessable and not subject to any preemptive
rights.

 

2.2    Fractional Shares. The Company shall not be required to issue a
fractional share of Common Stock upon exercise of any Warrant. As to any
fraction of a share which the Holder of one or more Warrants, the rights under
which are exercised in the same transaction, would otherwise be entitled to
purchase upon such exercise, the Company shall pay an amount in cash equal to
the Current Market Price per share of Common Stock on the date of exercise
multiplied by such fraction.

 

2.3    Restrictions on Exercise Amount. Notwithstanding anything herein to the
contrary, in no event shall the Holder be entitled to exercise any portion of
this Warrant in excess of that portion of this Warrant upon exercise of which
the sum of (1) the number of shares of Common Stock beneficially owned by the
Holder and its Affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unexercised portion of the
Warrant or the unexercised or unconverted portion of any other security of the
Holder subject to a limitation on conversion analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
exercise of the portion of this Warrant with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its Affiliates of more than 4.99% of the then outstanding shares of
Common Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulations 13D-G thereunder,
except as otherwise provided in clause (1) of such proviso. The Holder may waive
the limitations set forth herein by sixty-one (61) days written notice to the
Corporation.

 

3.    Transfer, Division and Combination.

 

3.1    Transfer. The Warrants and the Warrant Stock shall be freely
transferable, subject to compliance with this Section 3.1 and all applicable
laws, including, but not limited to the Securities Act. If, at the time of the
surrender of this Warrant in connection with any transfer of this Warrant or the
resale of the Warrant Stock, this Warrant or the Warrant Stock, as applicable,
shall not be registered for resale under the Securities Act, the Company may
require, as a condition of allowing such transfer (i) that the Holder or

 

Page 5 of 17



--------------------------------------------------------------------------------

transferee of this Warrant or the Warrant Stock as the case may be, at the cost
of Holder or transferee, furnish to the Company a written opinion of counsel
that is reasonably acceptable to the Company to the effect that such transfer
may be made without registration under the Securities Act and any applicable
state law, (ii) that the Holder or transferee execute and deliver to the Company
an investment representation letter in form and substance acceptable to the
Company and substantially in the form attached as Exhibit C hereto and
(iii) that the transferee be an “accredited investor” as defined in Rule 501
(a) promulgated under the Securities Act. Transfer of this Warrant and all
rights hereunder, in whole or in part, in accordance with the foregoing
provisions, shall be registered on the books of the Company to be maintained for
such purpose, upon surrender of this Warrant at the principal office of the
Company referred to in Section 2.1 or the office or agency designated by the
Company as provided herein, together with a written assignment of this Warrant
substantially in the form of Exhibit B hereto duly executed by the Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new Warrant or Warrants in the name of
the assignee or assignees and in the denomination specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled. Following a transfer that complies with the requirements of this
Section 3.1, the Warrant may be exercised by a new Holder for the purchase of
shares of Common Stock regardless of whether the Company issued or registered a
new Warrant on the books of the Company. In connection with any transfer of this
Warrant or the resale of the Warrant Stock pursuant to Rule 144 or other than
pursuant to an effective registration statement, the Holder or transferee shall
compensate the Company for its reasonable expenses incurred in connection with
effectuating such transfer or resale.

 

3.2    Restrictive Legends. Each certificate for Warrant Stock initially issued
upon the exercise of this Warrant, and each certificate for Warrant Stock issued
to any subsequent transferee of any such certificate, unless, in each case, such
Warrant Stock is eligible for resale without registration pursuant to Rule
144(k) or an effective registration statement under the Securities Act, shall
bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR AN OPINION OF THE
COMPANY’S COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Shares upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at DTC, if (i) such Shares are registered for resale under the
Securities Act, (ii) such Shares are sold or transferred pursuant to Rule 144
(assuming the transferor is not an Affiliate of the Company), (iii) such Shares
are eligible for sale under Rule 144(k), or (iv) if such legend is not required
under applicable requirements of the Securities Act (including controlling
judicial

 

Page 6 of 17



--------------------------------------------------------------------------------

interpretations and pronouncements issued by the Commission). The Company shall
cause its counsel to issue the legal opinion referred to in the Irrevocable
Transfer Agent Instructions to the Company’s transfer agent on the Effective
Date. Any fees (with respect to the Transfer Agent, counsel to the Company or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. Following the Effective Date or at such
earlier time as a legend is no longer required for certain Shares, the Company
will no later than three (3) Trading Days following the delivery by a Purchaser
to the Company or the Transfer Agent (with notice to the Company) of a legended
certificate representing such Shares (endorsed or with stock powers attached,
signatures guaranteed, and otherwise in form necessary to affect the reissuance
and/or transfer and an opinion of counsel to the extent required by
Section 4.1(a)), deliver or cause to be delivered to such Purchaser a
certificate representing such Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section.

 

The Company shall facilitate the timely preparation and delivery of certificates
representing the Warrant Stock to be sold pursuant to an effective Registration
Statement, which certificates shall be free, to the extent permitted by
applicable law and this Warrant, of all restrictive legends, and to enable such
Warrant Stock to be in such denominations and registered in such names as the
Holder may request at least five (5) business days prior to any sale of the
Warrant Stock. In connection therewith, the Company shall promptly after the
effectiveness of the Registration Statement cause an opinion of counsel to be
delivered to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent,
which authorize and direct the transfer agent to issue such Warrant Stock
without legend upon sale by the holder of such Warrant Stock under the
Registration Statement, for such time as the Registration Statement is
effective.

 

3.3    Division and Combination; Expenses; Books. This Warrant may be divided or
combined with other Warrants upon presentation hereof at the aforesaid office or
agency of the Company, together with a written notice specifying the names and
denominations in which new Warrants are to be issued, signed by the Holder or
its agent or attorney. Subject to compliance with Section 3.1 as to any transfer
which may be involved in such division or combination, the Company shall execute
and deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to
be divided or combined in accordance with such notice. The Company shall
prepare, issue and deliver at Holder’s expense the new Warrant or Warrants under
this Section 3. The Company agrees to maintain, at its aforesaid office or
agency, books for the registration and the registration of transfer of the
Warrants.

 

4.    Adjustments. The number of shares of Common Stock for which this Warrant
is exercisable, and the price at which such shares may be purchased upon
exercise of this Warrant, shall be subject to adjustment from time to time as
set forth in this Section 4.

 

Page 7 of 17



--------------------------------------------------------------------------------

4.1    Stock Dividends, Subdivisions and Combinations. If at any time while this
Warrant is outstanding the Company shall:

 

(i)    declare a dividend or make a distribution on its outstanding shares of
Common Stock in shares of Common Stock;

 

(ii)    subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock; or

 

(iii)    combine its outstanding shares of Common Stock into a smaller number of
shares of Common Stock, then:

 

(1)    the number of shares of Common Stock acquirable upon exercise of this
Warrant immediately after the occurrence of any such event shall be adjusted to
equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock that would have been acquirable under this
Warrant immediately prior to the record date for such dividend or distribution
or the effective date of such subdivision or combination would own or be
entitled to receive after such record date or the effective date of such
subdivision or combination, as applicable, and

 

(2)    the Current Warrant Price shall be adjusted to equal:

 

(A)    the Current Warrant Price in effect at the time of the record date for
such dividend or distribution or of the effective date of such subdivision or
combination, multiplied by the number of shares of Common Stock into which this
Warrant is exercisable immediately prior to the adjustment, divided by

 

(B)    the number of shares of Common Stock into which this Warrant is
exercisable immediately after such adjustment.

 

Any adjustment made pursuant to clause (i) of this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution, and any
adjustment pursuant to clauses (ii) or (iii) of this paragraph shall become
effective immediately after the effective date of such subdivision or
combination.

 

4.2    Certain Other Distributions. If at any time while this Warrant is
outstanding the Company shall cause all of the holders of its Common Stock to be
entitled to receive any dividend or other distribution of:

 

(i)    cash,

 

(ii)    any evidences of its indebtedness, any shares of stock of any class or
any other securities or property or assets of any nature whatsoever (other than
cash or additional shares of Common Stock as provided in Section 4.1 hereof), or

 

Page 8 of 17



--------------------------------------------------------------------------------

(iii)    any warrants or other rights to subscribe for or purchase any evidences
of its indebtedness, any shares of stock of any class or any other securities or
property or assets of any nature whatsoever (in each case set forth in
subparagraphs 4.2(i), 4.2(ii) and 4.2(iii) hereof, the “Distributed Property”),

 

then upon any exercise of this Warrant that occurs after the record date for
such dividend or other distribution, the holder of this Warrant shall be
entitled to receive, in addition to the shares of Warrant Stock, the Distributed
Property that such holder would have been entitled to receive in respect of such
number of Warrant Shares had the holder been the record holder of such Warrant
Shares as of such record date. Such distribution shall be made whenever any such
exercise is made. A reclassification of the Common Stock (other than a change in
par value, or from par value to no par value or from no par value to par value)
into shares of Common Stock and shares of any other class of stock shall be
deemed a distribution by the Corporation to the holders of its Common Stock of
such shares of such other class of stock within the meaning of this Section 4.2
and, if the outstanding shares of Common Stock shall be changed into a larger or
smaller number of shares of Common Stock as a part of such reclassification,
such change shall be deemed a subdivision or combination, as the case may be, of
the outstanding shares of Common Stock within the meaning of Section 4.1.

 

4.3    Other Provisions Applicable to Adjustments. The following provisions
shall be applicable to the making of adjustments of the number of shares of
Common Stock into which this Warrant is exercisable and the Current Warrant
Price provided for in Section 4:

 

(a)    When Adjustments to Be Made. The adjustments required by Section 4 shall
be made whenever and as often as any specified event requiring an adjustment
shall occur, except that any that would otherwise be required may be postponed
(except in the case of a subdivision or combination of shares of the Common
Stock, as provided for in Section 4.1) up to, but not beyond the date of
exercise if such adjustment either by itself or with other adjustments not
previously made adds or subtracts less than 1% of the shares of Common Stock
into which this Warrant is exercisable immediately prior to the making of such
adjustment. Any adjustment representing a change of less than such minimum
amount (except as aforesaid) which is postponed shall be carried forward and
made as soon as such adjustment, together with other adjustments required by
this Section 4 and not previously made, would result in a minimum adjustment or
on the date of exercise. For the purpose of any adjustment, any specified event
shall be deemed to have occurred at the close of business on the date of its
occurrence.

 

(b)    Fractional Interests. In computing adjustments under this Section 4,
fractional interests in Common Stock shall be taken into account to the nearest
1/100th of a share.

 

(c)    When Adjustment Not Required. If the Company undertakes a transaction
contemplated under this Section 4 and as a result takes a record of the holders
of its Common Stock for the purpose of entitling them to receive a

 

Page 9 of 17



--------------------------------------------------------------------------------

dividend or distribution or subscription or purchase rights or other benefits
contemplated under this Section 4 and shall, thereafter and before the
distribution to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, distribution, subscription or purchase rights or other benefits
contemplated under this Section 4, then thereafter no adjustment shall be
required by reason of the taking of such record and any such adjustment
previously made in respect thereof shall be rescinded and annulled.

 

(d)    Escrow of Stock. If after any property becomes distributable pursuant to
Section 4 by reason of the taking of any record of the holders of Common Stock,
but prior to the occurrence of the event for which such record is taken, a
holder of this Warrant exercises the Warrant during such time, then such holder
shall continue to be entitled to receive any shares of Common Stock issuable
upon exercise hereunder by reason of such adjustment and such shares or other
property shall be held in escrow for the holder of this Warrant by the Company
to be issued to holder of this Warrant upon and to the extent that the event
actually takes place. Notwithstanding any other provision to the contrary
herein, if the event for which such record was taken fails to occur or is
rescinded, then such escrowed shares shall be canceled by the Company and
escrowed property returned to the Company.

 

4.4    Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets.

 

(a)    If there shall occur a Change of Control and, pursuant to the terms of
such Change of Control, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder of this Warrant shall
have the right thereafter for the Balance of the Exercise Period to receive,
upon the exercise of the Warrant, the number of shares of common stock of the
successor or acquiring corporation or of the Company, if it is the surviving
corporation, and the Other Property receivable upon or as a result of such
Change of Control by a holder of the number of shares of Common Stock into which
this Warrant is exercisable immediately prior to such event.

 

(b)    In case of any such Change of Control described above, the resulting,
successor or acquiring entity (if not the Company) and, if an entity different
from the successor or acquiring entity, the entity whose capital stock or assets
the holders of the Common Stock are entitled to receive as a result of such
Change of Control, shall assume by written instrument all of the obligations of
this Warrant and the Transaction Documents (as defined in the Purchase
Agreement), subject to such modifications as may be deemed appropriate (as
determined by resolution of the Board of Directors of the Company) in order to

 

Page 10 of 17



--------------------------------------------------------------------------------

provide for adjustments of shares of the Common Stock into which this Warrant is
exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in Section 4. For purposes of Section 4, common stock
of the successor or acquiring corporation shall include stock of such
corporation of any class which is not preferred as to dividends or assets on
liquidation over any other class of stock of such corporation and which is not
subject to redemption and shall also include any evidences of indebtedness,
shares of stock or other securities which are convertible into or exchangeable
for any such stock, either immediately or upon the arrival of a specified date
or the happening of a specified event and any warrants or other rights to
subscribe for or purchase any such stock. The foregoing provisions of this
Section 4 shall similarly apply to successive Change of Control transactions.

 

4.5    Stock Transfer Taxes. The issue of stock certificates upon exercise of
this Warrant shall be made without charge to the holder for any tax in respect
of such issue. The Company shall not, however, be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares in any name other than that of the holder of this Warrant, and the
Company shall not be required to issue or deliver any such stock certificate
unless and until the person or persons requesting the issue thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

5.    No Rights as Stockholder. This Warrant does not entitle the Holder to any
voting or other rights as a stockholder of the Company prior to exercise and
payment for the Warrant Price in accordance with the terms hereof.

 

6.    Reservation and Authorization of Common Stock. From and after the Closing
Date, the Company shall at all times reserve and keep available for issue upon
the exercise of Warrants such number of its authorized but unissued shares of
Common Stock as will be sufficient to permit the exercise in full of all
outstanding Warrants

 

7.    Taking of Record; Stock and Warrant Transfer Books. In the case of all
dividends or other distributions by the Company to the holders of its Common
Stock with respect to which any provision of Section 4 refers to the taking of a
record of such holders, the Company will in each such case take such a record
and will take such record as of the close of business on a Business Day. The
Company will not at any time, except upon dissolution, liquidation or winding up
of the Company, close its stock transfer books or Warrant transfer books so as
to result in preventing or delaying the exercise or transfer of any Warrant.

 

8.    Registration Rights. The resale of the Warrant Stock shall be registered
in accordance with and subject to the terms and conditions contained in the
Purchase Agreement. The Holder acknowledges that pursuant to the Purchase
Agreement, the Company has the right to request that the Holder furnish
information regarding such Holder and the distribution of the Warrant Stock as
is required by law or the Commission to be disclosed in the Registration
Statement (as such term is defined in the Purchase Agreement), and the Company
may exclude from such registration the shares of Warrant Stock acquirable
hereunder if Holder fails to furnish

 

Page 11 of 17



--------------------------------------------------------------------------------

such information within a reasonable time prior to the filing of each
Registration Statement, supplemented prospectus included therein and/or amended
Registration Statement.

 

9.    Loss or Mutilation. Upon receipt by the Company from the Holder of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of this Warrant and indemnity or security reasonably
satisfactory to it and reimbursement to the Company of all reasonable expenses
incidental thereto and in case of mutilation upon surrender and cancellation
hereof, the Company, at Holder’s cost, will execute and deliver in lieu hereof a
new Warrant of like tenor to the Holder; provided, however, that in the case of
mutilation, no indemnity shall be required if this Warrant in identifiable form
is surrendered to the Company for cancellation.

 

10.    Office of the Company. As long as any of the Warrants remain outstanding,
the Company shall maintain an office or agency (which may be the principal
executive offices of the Company) where the Warrants may be presented for
exercise, registration of transfer, division or combination as provided in this
Warrant.

 

11.    [Reserved]

 

12.    Miscellaneous.

 

12.1    Nonwaiver. No course of dealing or any delay or failure to exercise any
right or obligation hereunder on the part of the Holder or the Company shall
operate as a waiver of such right or obligation, unless the same shall be in
writing signed by the Holder or the Company.

 

12.2    Notice Generally. All notices, requests, demands or other communications
provided for herein shall be in writing and shall be given in the manner and to
the addresses set forth in the Purchase Agreement.

 

12.3    Successors and Assigns. Subject to compliance with the provisions of
Section 3.1, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and assigns of the Holder. The provisions of this Warrant are intended to be for
the benefit of all Holders from time to time of this Warrant, and shall be
enforceable by any such Holder.

 

12.4    Amendment. This Warrant may be modified or amended or the provisions of
this Warrant waived with the written consent of both the Company and the Holder.

 

Page 12 of 17



--------------------------------------------------------------------------------

12.5    Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be modified to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Warrant.

 

12.6    Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

12.7    Governing Law. This Warrant and the transactions contemplated hereby
shall be deemed to be consummated in the State of Delaware and shall be governed
by and interpreted in accordance with the local laws of the State of Delaware
without regard to the provisions thereof relating to conflicts of laws.

 

12.8    Entire Agreement. This Warrant, together with the Purchase Agreement
which this Warrant is subject to and pursuant to which it is given, constitute
the entire agreement between the Company and Holder with respect to the subject
matter hereof and supersedes any and all other prior or contemporaneous
agreements, either oral or written, between the Company and Holder with respect
to the subject matter hereof. Headings herein are for convenience only and shall
not be deemed to limit or affect any of the provisions hereof.

 

IN WITNESS WHEREOF, Quantum Fuel Systems Technologies Worldwide, Inc. has caused
this Warrant to be executed by its duly authorized officer and attested by its
Secretary or other designated officer.

 

Dated: June     , 2006

 

Quantum Fuel Systems Technologies

Worldwide, Inc.

By:

   

Name:

   

Title:

   

 

Page 13 of 17



--------------------------------------------------------------------------------

EXHIBIT A

 

SUBSCRIPTION FORM

 

[To be executed only upon exercise of Warrant]

 

1. The undersigned hereby elects to purchase __________ shares of the Common
Stock of Quantum Fuel Systems Technologies Worldwide, Inc. pursuant to the terms
of the attached Warrant, and tenders herewith payment of the purchase price of
such shares in full.

 

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

 

__________________________________________

(Name)

__________________________________________

__________________________________________

__________________________________________

(Address)

 

[and, if such shares of Common Stock shall not include all of the shares of
Common Stock issuable as provided in this Warrant, that a new Warrant of like
tenor and date for the balance of the shares of Common Stock issuable hereunder
be delivered to the undersigned.]

 

______________________________

(Name of Registered Owner)

 

______________________________

(Signature of Registered Owner)

 

______________________________

(Street Address)

 

______________________________

(State) (Zip Code)

 

NOTICE: The signature on this subscription must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

Page 14 of 17



--------------------------------------------------------------------------------

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant for the
purchase of shares of common stock of Quantum Fuel Systems Technologies
Worldwide, Inc. hereby sells, assigns and transfers unto the Assignee named
below all of the rights of the undersigned under this Warrant, with respect to
the number of shares of common stock set forth below:

 

       (Name and Address of Assignee)   (Number of Shares of Common Stock)

 

and does hereby irrevocably constitute and appoint _____________________
attorney-in-fact to register such transfer on the books of the Company,
maintained for the purpose, with full power of substitution in the premises.

 

Dated:______________________________________________    (Print Name and Title)  
(Signature)   (Witness)

 

NOTICE: The signature on this assignment must correspond with the name as
written upon the face of the Warrant in every particular, without alteration or
enlargement or any change whatsoever.

 

Page 15 of 17



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INVESTMENT REPRESENTATION LETTER

 

In connection with the acquisition of [warrants (the “Warrants”) to purchase
                     shares of common stock of Quantum Fuel Systems Technologies
Worldwide, Inc. (the “Company”), par value $0.001 per share (the “Common
Stock”)] [                     shares of common stock of Quantum Fuel Systems
Technologies Worldwide, Inc. (the “Company”), par value $0.001 per share (the
“Common Stock”) upon the exercise of warrants by                     ], by
                     (the “Holder”) from                     , the Holder hereby
represents and warrants to the Company as follows:

 

The Holder (i) is an “Accredited Investor” as that term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”); and (ii) has the ability to bear the economic risks of such Holder’s
prospective investment, including a complete loss of Holder’s investment in the
Warrants and the shares of Common Stock issuable upon the exercise thereof
(collectively, the “Securities”).

 

The Holder, by acceptance of the Warrants, represents and warrants to the
Company that the Warrants and all securities acquired upon any and all exercises
of the Warrants are purchased for the Holder’s own account, and not with view to
distribution of either the Warrants or any securities purchasable upon exercise
thereof in violation of applicable securities laws.

 

[The Holder acknowledges that (i) the Securities have not been registered under
the Act, (ii) the Securities are “restricted securities” and the certificate(s)
representing the Securities shall bear the following legend, or a similar legend
to the same effect, until (i) in the case of the shares of Common Stock
underlying the Warrants, such shares shall have been registered for resale by
the Holder under the Act and effectively been disposed of in accordance with a
registration statement that has been declared effective; or (ii) in the opinion
of counsel for the Company such Securities may be sold without registration
under the Act:

 

“[NEITHER] THE SECURITIES REPRESENTED BY THIS CERTIFICATE [NOR THE SECURITIES
INTO WHICH THEY ARE EXERCISABLE] HAVE [NOT] BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND ALL SUCH SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AS SET FORTH IN THIS CERTIFICATE. [NEITHER] THE
SECURITIES REPRESENTED HEREBY [NOR THE SECURITIES INTO WHICH THEY ARE
EXERCISABLE] MAY [NOT] BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN OF THE
COMPANY’S COUNSEL TO THE EFFECT THAT THE PROPOSED SALE, TRANSFER, OR DISPOSITION
MAY BE EFFECTUATED WITHOUT REGISTRATION UNDER THE ACT.”]1

 

 

--------------------------------------------------------------------------------

1 Bracketed language to be inserted if applicable.

 

Page 16 of 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Holder has caused this Investment Representation Letter
to be executed this          day of                     , 200    .

 

[Name]

By:

   

Name:

   

Title:

   

 

Page 17 of 17